

116 SJ 59 PCS: Expressing the sense of Congress on the precipitous withdrawal of United States Armed Forces from Syria and Afghanistan, and Turkey’s unprovoked incursion into Syria.
U.S. Senate
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIACalendar No. 259116th CONGRESS1st SessionS. J. RES. 59IN THE SENATE OF THE UNITED STATESOctober 22, 2019Mr. McConnell (for himself, Mr. Burr, Mr. Graham, Mr. Inhofe, Mr. Risch, Ms. Collins, Mr. Barrasso, Mr. Rubio, Mr. Isakson, Mrs. Blackburn, Ms. McSally, Mr. Blunt, Mrs. Capito, Mr. Cruz, Mr. Wicker, Mr. Lankford, Mr. Toomey, Mr. Sullivan, Ms. Ernst, Mrs. Fischer, and Mr. Roberts) introduced the following joint resolution; which was read the first timeOctober 23, 2019Read the second time and placed on the calendarJOINT RESOLUTIONExpressing the sense of Congress on the precipitous withdrawal of United States Armed Forces from
			 Syria and Afghanistan, and Turkey’s unprovoked incursion into Syria.
	
 Whereas the Islamic State of Iraq and al Sham, better known by its acronym ISIS, flourished in the chaos unleashed by the civil war in Syria and at one point controlled extensive territory in Iraq and Syria;
 Whereas ISIS murdered thousands of innocent civilians, including Americans, and sought to ethnically cleanse the territory it controlled of religious minorities;
 Whereas the Kurdish-led Syrian Democratic Forces, which is composed of Kurdish and Arab fighters, remains an essential United States partner in the successful campaign to destroy ISIS’ so-called caliphate;
 Whereas, backed by the United States and United States allies, the Syrian Democratic Forces liberated millions of Syrians from ISIS’ terrorist regime, and sustained approximately 11,000 casualties in the fight;
 Whereas ISIS, al Qaeda, and their affiliates have proven resilient and have regrouped when the United States and its partners have withdrawn from the fight against them;
 Whereas Turkey’s unprovoked incursion into northeastern Syria, which began on October 9, 2019, has displaced more than 166,000 civilians, according to the United Nations High Commissioner on Refugees, and dozens of civilians have been killed on both sides;
 Whereas, as a result of Turkey’s incursion into northeastern Syria and the withdrawal of United States Armed Forces, the Syrian Democratic Forces have turned to Russia and the brutal Assad regime for support, while more than a hundred ISIS-affiliated detainees have escaped from detention facilities; and
 Whereas the Assad regime is responsible for murdering at least 500,000 civilians and displacing at least 12,000,000 Syrians, or roughly half the country’s population at the time that the civil war began in 2011, and the regime’s return to northeastern Syria through its new partnership with the Syrian Democratic Forces will allow the regime to extend its murderous campaign and again subjugate the Kurdish, Sunni Arab, and religious minorities of northeastern Syria: Now, therefore, be it
	
 That Congress— (1)condemns in the strongest terms the Government of Turkey’s escalating hostilities against Kurdish partners of the United States in Syria, while recognizing the Government of Turkey’s legitimate humanitarian, economic, and security concerns emanating from the conflict in Syria;
 (2)calls upon the United States Government to pressure the Government of Turkey, including through sanctions, to act with restraint, provide accountability for human rights abuses conducted by militias acting in support of Turkish military operations, and curtail its hostilities against United States partner forces in Syria;
 (3)reiterates United States opposition to the forced repatriation of refugees from third countries into Syria, and calls upon all refugee returns to be safe, dignified, and voluntary;
 (4)urges the President to rescind his invitation to the White House to Turkish President Recep Tayyip Erdogan until a more enduring cease-fire has been established between Turkish and Kurdish forces in northeastern Syria;
 (5)calls upon the United States Government to continue supporting liberated Syrian Kurdish and Arab communities in northeast Syria through humanitarian support, including those displaced or otherwise affected by ongoing violence in Syria, and calls upon other nations to increase support to stabilization efforts in northeastern Syria;
 (6)strongly opposes any abandonment of our Kurdish and Arab partners in Syria; (7)calls for a halt to the withdrawal of United States Armed Forces from Syria where practical, and calls for the continued use of air power to target ISIS and provide protection of ethnic and religious minorities in northeastern Syria;
 (8)expresses support for a continued United States military presence in Iraq, along with efforts to help Iraqi forces control their border, protect their sovereignty, and counter ISIS;
 (9)recognizes the continuing threat to United States and United States allies posed by al Qaeda and ISIS, which maintain an ability to operate in Syria and Afghanistan;
 (10)warns that a precipitous withdrawal of United States forces from the ongoing fight against these groups, without effective, countervailing efforts to secure gains in Syria and Afghanistan, could allow terrorists to regroup, destabilize critical regions, and create vacuums that could be filled by Iran or Russia, to the detriment of United States interests and those of our allies;
 (11)recognizes that an unbroken chain of Iranian-controlled territory across Syria poses a significant threat to Israel;
 (12)reiterates support for international diplomatic efforts to facilitate peaceful, negotiated resolutions to the ongoing conflicts in Syria and Afghanistan on terms that respect the rights of innocent civilians and deny safe havens to terrorists;
 (13)encourages close collaboration between the executive branch and the legislative branch to ensure continuing strong, bipartisan support for United States military operations in Syria and Afghanistan; and
 (14)calls upon the President to certify whether conditions have been met for the enduring defeat of al Qaeda and ISIS before initiating any further significant withdrawal of United States forces from the region.October 23, 2019Read the second time and placed on the calendar